fOORE, Justice.
the jury for the defendant. It is not conclusive, however, they to it only the credit it deserves.
the the shall be in evidence to
This being an issue in an equity cause,
*99Haywood, Justice-
It should not be given to them as evidence. Requiring the oath of the defendant, is not for the purpose of making evidence for himself, but in order to compel him to confess for the benefit of the complainant, what otherwise perhaps he could not prove.
Vide 3 Atk. 407. 1 E. Ca. 229, s. 13. 2 Vern. 554. Powell On Contracts, 291.